Citation Nr: 1511944	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a high blood pressure disability.


REPRESENTATION

Veteran represented by:	J. Wade Jenkins, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2011 and March 2012 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during service, nor did diabetes mellitus manifest within one year thereafter, and therefore, diabetes mellitus has not been shown to be causally or etiologically related to military service, and diabetes mellitus may not be presumed to be causally or etiologically related to military service.

2.  High blood pressure was not manifested during service, nor did high blood pressure manifest within one year thereafter, and therefore, high blood pressure has not been shown to be causally or etiologically related to military service, and high blood pressure may not be presumed to be causally or etiologically related to military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2014).

2.  High blood pressure was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A February 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  All relevant post-service VA and private treatment records have also been obtained with regard to the claims for diabetes and high blood pressure decided herein.  Although the Board is remanding the claim for a psychiatric disorder, in part, to attempt to obtain the Veteran's Social Security Administration (SSA) disability and service personnel records, there is no indication that these records have any bearing on the claims for hypertension and diabetes mellitus.  

With regard to the Veteran's service personnel records, the Board is only seeking to obtain these records to ascertain where the Veteran was during his period of service, as he asserts that he was stationed in Florida during the Cuban Missile Crisis, which led to the onset of his psychiatric disorder.  As these records are only being obtained because they potentially relate to his psychiatric claim, and have no bearing on his claims for hypertension and diabetes mellitus, the Board can proceed with adjudication of these claims.

VA's duty to assist is limited to obtaining relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Veteran's SSA records are only potentially relevant to his claim for a psychiatric disorder.  In this regard, an August 1999 letter from a social worker to the Veteran's state's disability determination services reflected that the Veteran could not work due to his psychiatric disabilities.  There was no mention of diabetes mellitus or high blood pressure as being a factor in his unemployability, or otherwise being considered in relation to his SSA disability claim.  Further, the Veteran was awarded SSA disability benefits in a February 2000 letter, indicating that the evidence obtained by SSA in 1999 (including evidence of psychiatric impairment) led to the grant of disability benefits.  There is no reasonable possibility that any SSA records have a reasonably possibility of substantiating the claims for hypertension or diabetes mellitus.  Golz, 590 F.3d 1317, 1321-1323.  Accordingly, the SSA records are not relevant to his claims for high blood pressure and diabetes, and the Board can proceed with a decision on these claims.

Although a VA medical examination or opinion was not provided in connection with the claims for high blood pressure and diabetes, the Board finds that one is not necessary to make a decision.  As explained in the section below, the evidence does not indicate that the claimed disabilities may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, VA's duty to assist has been met with regard to the claims for diabetes and high blood pressure.

II.  Service Connection Claims

Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for certain diseases, such as diabetes and hypertension, may be also be established on a presumptive basis by showing that they manifested themselves to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In deciding whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Diabetes

An April 2002 Primary Care Note from the Knoxville, Tennessee, VA Medical Center provides an assessment of type 2 diabetes.  The current disability element of service connection is met.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  The April 2002 assessment of type 2 diabetes was the first finding of diabetes mellitus of record.  In that record, it was noted that the Veteran's first post-service indication of high blood sugar was in November 2001, many decades after his separation from service.  The Veteran's service treatment records show no complaints of, or treatment for, diabetes.  His May 1965 separation examination reflected that his albumin and sugar were both negative in his urinalysis, and there was no finding of diabetes.  On the accompanying report of medical history, the Veteran marked "no" when asked if he had sugar or albumin in his urine.  The claims file contains no records relating to diabetes or irregular blood sugar between his discharge from service in July 1965 and a VA treatment record in November 2001, wherein the examiner noted that the Veteran's blood sugar was 340 when in the past his blood sugar readings were normal.  

In summary, there is no evidence of an in-service incurrence of diabetes, that diabetes manifested within one year after the Veteran's separation from service, or that the Veteran's diabetes may be otherwise related to his active service.  Accordingly, the preponderance of the evidence is against his claim and service connection for diabetes is not warranted.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

High Blood Pressure

Parenthetically, the Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's at 889.  For VA disability purposes, hypertension means diastolic pressure of predominantly 90 mm. or more or isolated systolic pressure of predominantly 160 mm. or more with diastolic pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  For hypertension to be 10 percent disabling, diastolic pressure must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Similar to his claim for diabetes, the Veteran seeks service connection for high blood pressure, but there is no evidence of an in-service incurrence, that hypertension manifested within one year after his separation from service, or that his alleged high blood pressure may be related to his active service.  The Veteran's service treatment records do not note abnormal blood pressure readings, with his February 1962 entrance examination showing blood pressure of 110 systolic over 72 diastolic and his May 1965 separation examination showing blood pressure of 136 systolic over 60 diastolic.  On the accompanying separation report of medical history, the Veteran marked "no" when asked if he had high or low blood pressure.

Post-service treatment records do not contain a post-service diagnosis of hypertension.  Although an October 2011 VA treatment record indicated that the Veteran had a "history of blood pressure/vascular hypertension," such was not diagnosed.  

In summary, there is no evidence of an in-service incurrence of hypertension, that hypertension manifested within one year after the Veteran's separation from service, or that hypertension may be otherwise related to his active service.  Accordingly, the preponderance of the evidence is against his claim and service connection for high blood pressure/hypertension is not warranted.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).


ORDER


Service connection for diabetes is denied.

Service connection for high blood pressure is denied.


REMAND

Psychiatric Disorder 

In June 2011, the Veteran's attorney submitted a letter from the Veteran's psychologist, Dr. D.  In that letter the doctor summarized the extent of the Veteran's treatment thus far; he had been seeing the Veteran since April 2011.  The doctor wrote that the Veteran's psychiatric conditions preceded entrance into service, noting that since childhood the Veteran has "been a loner... with no friends or pleasures in [his] past."  Shortly after entering service, the Cuban Missile Crisis occurred and it was this event that precipitated an anxiety condition.  The Veteran reported having severe presentiments of nuclear disaster and felt trapped.  The Veteran told the doctor, "If they tell you to go, you have to go."  He added that he could see visions of missiles popping and what came to mind was the Army's motto, at least in his own mind, of "kill, kill, kill."  The Veteran reported that he kept all of these experiences to himself and, given that he isolated anyways, it was doubtful that anyone noticed his dire situation.  The Veteran then related a post-service incident where he killed his father in self-defense.  The doctor diagnosed PTSD and major depression and concluded that the Veteran's psychiatric problems preceded service, the Cuban Missile Crisis precipitated an anxiety condition, and that having to shoot his father only added to the already existing and serious psychological condition.

In May 2012, the Veteran submitted a personal statement.  He stated that he enlisted in the military in May 1962 and spent two months in boot camp.  From there he was stationed in Fort Rucker, Alabama for approximately 34 months where he worked in supply.  During his time at Fort Rucker, he was periodically sent to other stations or locations to do a number of tasks.  At one point, he was stationed at Eglin Air Force Base in Florida for 2 months.  He and 1,000 other soldiers had to be ready to ship out to Cuba at a moment's notice.  He said that all they did was clean their weapons and think about the upcoming battle and having to kill Russians and Cubans.  He knew that they had nuclear missiles and so he was very worried.  He indicated that he could not see how he could survive and described the situation as two months of sitting there planning his own death.  The Veteran stated he was discharged in July 1965 and after service he was unable to associate with anyone, including his family, and he was much more nervous.  Then in 1970 he had to shoot his father to protect himself and his family; this event exacerbated his nervous condition.

The Board finds that a remand is necessary before a decision can be made on this issue.  Specifically, the evidence of record reflects that the Veteran was granted SSA disability benefits via a February 2000 award letter.  However, it is unclear from the evidence of record whether his complete SSA records have been associated with the claims file.  As there is an indication in the record that the Veteran is in receipt of SSA benefits due to his psychiatric disorder, a remand is necessary to attempt to obtain them.   

Additionally, the Veteran asserts that being on alert during the Cuban Missile Crisis led to his current psychiatric disorder.  However, there is insufficient evidence of record to determine where the Veteran was stationed during service.  Accordingly, a remand is needed to obtain his service personnel records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's SSA records in connection with his February 2000 grant of disability benefits and associate them with the claims file.

2.  Obtain the Veteran's service personnel records, to include a listing of where he was stationed during service.  In particular, the Board is particularly interested in whether the Veteran was stationed at Eglin Air Force Base in Florida in 1962.

3.  Obtain the Veteran's current VA treatment records dated from January 2012 to the present.

4.  After the forgoing has been completed, adjudicate the Veteran's claim for a psychiatric disorder, with consideration of 38 C.F.R. § 3.304(f).  If the claim remains denied, issue a supplemental statement of the case and return the claim to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


